BOWMAN, Circuit Judge,
dissenting, with whom FAGG, Circuit Judge, joins.
If I could agree that any fees should be awarded to the Joshua interventors, I would agree with the Court that no contingency enhancement should be allowed, and *375I would agree with Judge Arnold’s views regarding the allocation of the liability for fees among the parties. It seems to me, however, that the Joshua interventors came into the case very late, contributed nothing to its development, and argued only for the remedy of consolidation that the Court en banc rejected. I am unable to discern that they have added anything to the efforts previously expended by the Little Rock School District, and clearly they have not prevailed upon anything other than the question of their right to intervene. Accordingly, I would deny the request for fees altogether, and I respectfully dissent from the Court’s decision to award fees.